Citation Nr: 0718464	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-22 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left foot disorder. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability involving the right side of the body.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

5.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right knee injury.  

6.  Entitlement of restoration of a 30 percent disability 
rating for migraine headaches, reduced to 10 percent 
effective November 1, 2006.  

7.  Entitlement to a disability rating in excess of 30 
percent for migraine headaches prior to November 1, 2006.   

8.  Entitlement to a disability rating in excess of 20 
percent for status post hemigastrectomy and vagotomy for 
duodenal ulcers.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which adjudicated the issues on appeal.

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in February 2007.  A 
transcript of that hearing has been associated with the 
claims file.

The issue involving entitlement to a disability rating in 
excess of 20 percent for status post hemigastrectomy and 
vagotomy for duodenal ulcers is addressed in the REMAND 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 2000 rating decision declined to reopen 
the veteran's claim of entitlement to service connection for 
residuals of a back injury on the basis of new and material 
evidence.

2.  The evidence received since the May 2000 rating decision 
does not include medical evidence that the veteran's back 
disability is related to service.  

3.  An unappealed May 2000 rating decision declined to reopen 
the veteran's claim of entitlement to service connection for 
a left foot disorder on the basis of new and material 
evidence.

4.  The evidence received since the May 2000 rating decision 
does not include medical evidence that the veteran has a left 
foot disorder.  

5.  The unappealed May 2000 rating decision denied service 
connection for a disability involving the right side of his 
body, to include the leg, arm, shoulder, and neck on the 
basis that no such disability was shown to be related to 
service.

6.  The evidence received since the May 2000 rating decision 
does contain medical evidence that the veteran has disability 
involving the right side of his body, to include the leg, 
arm, shoulder, and neck, as a result of service.

7.  An unappealed July 1999 rating decision denied service 
connection for PTSD on the basis that there was no evidence 
of a verified in-service stressor.

8.  The evidence received since the July 1999 rating decision 
does not include evidence of a verified in-service stressor.

9.  The veteran right knee is stable, has motion from zero 
degrees of extension to 135 degrees of flexion, and has no 
additional limitation of motion after repetitive use due to 
pain, fatigue, weakness, or lack of endurance.

10.  Since the veteran was started on Nortriptyline in 2001, 
he no longer experiences prostrating attacks due to migraine 
headaches. 


CONCLUSIONS OF LAW

1.  A May 2000 rating decision which declined to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a back injury on the basis of new and material 
evidence is final.  38 U.S.C.A. § 7105 (West Supp. 2005); 38 
C.F.R. §§ 20.302, 20.1103 (2006).

2.  The additional evidence submitted since the May 2000 
rating decision is not new and material, and the claim of 
entitlement to service connection for residuals of a back 
injury has not been reopened.  38 U.S.C.A. § 5108 (West Supp. 
2005); 38 C.F.R §§ 3.102, 3.156, 3.159 (2006).

3.  The May 2000 rating decision which declined to reopen the 
veteran's claim of entitlement to service connection for a 
left foot disorder on the basis of new and material evidence 
is final.  38 U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R.        
§§ 20.302, 20.1103 (2006).

4.  The additional evidence submitted since the May 2000 
rating decision is not new and material, and the claim of 
entitlement to service connection for a left foot disorder 
has not been reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 
38 C.F.R §§ 3.102, 3.156, 3.159 (2006).

5.  The May 2000 rating decision which denied service 
connection for a disability involving the right side of the 
body, to include the leg, arm, shoulder, and neck, is final.  
38 U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. §§ 20.302, 
20.1103 (2006).

6.  The additional evidence submitted since the May 2000 
rating decision is not new and material, and the claim of 
entitlement to service connection for disability involving 
the right side of his body, to include the leg, arm, 
shoulder, and neck, has not been reopened.  38 U.S.C.A. § 
5108 (West Supp. 2005); 38 C.F.R §§ 3.102, 3.156, 3.159 
(2006).

7.  A July 1999 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West Supp. 
2005); 38 C.F.R. §§ 20.302, 20.1103 (2006).

8.  The additional evidence submitted since the July 1999 
rating decision is not new and material, and the claim for 
service connection for PTSD has not been reopened.  38 
U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.156, 
3.159 (2006).

9.  The criteria for a disability rating in excess of 10 
percent for residuals of a right knee injury have not been 
met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2006).

10.  The criteria for reduction of the disability rating for 
migraine headaches from 30 percent to 10 percent effective 
November 1, 2006, have been met.  38 U.S.C.A.    §§ 1155 
(West Supp. 2005); 38 C.F.R. §§ 3.105, 3.344, 4.124a, 
Diagnostic Code 8100 (2006).  

11.  The criteria for a disability rating in excess of 30 
percent for migraine headaches prior to November 1, 2006, 
have not been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen a 
Claim for Service Connection for 
Residuals of a Back Injury

The veteran is ultimately seeking service connection for 
residuals of a back injury.  However, the Board must first 
determine whether new and material evidence has been 
submitted to reopen his claim since a final rating decision 
dated in May 2000.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 
1113, 1137 (West Supp 2005); 38 C.F.R. §§ 3.307, 3.309 
(2006).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In an August 1971 rating decision, the RO denied service 
connection for a back condition on the basis there was no 
evidence of back problems found during his separation 
physical in September 1970 or during a VA examination in July 
1971.  The veteran was notified of the August 1971 rating 
decision and of his appellate rights in a letter dated that 
same month.  However, after the RO issued a statement of the 
case in September 1972, the veteran failed to perfect his 
appeal by submitting a substantive appeal.  Therefore, the 
August 1971 rating decision is final and not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In 1999, the veteran attempted to reopen his claim for 
service connection for a back condition on the basis of new 
and material evidence.  Additional evidence submitted since 
the final August 1971 rating decision revealed that the 
veteran had developed a back condition.  In particular, X-
rays performed by VA in April 1991 revealed early minimal 
arthritis and scoliosis of the lumbar spine, with 
questionable old mild compression fracture of T7.  VA 
treatment records dated after this report also noted 
diagnosis of lumbar strain, scoliosis, and paraspinal muscle 
spasm.  Several of these reports further noted the veteran's 
history of a back injury secondary to a parachute jump while 
on active duty. 

Nevertheless, the RO issued a rating decision in May 2000 in 
which it declined to reopen the veteran's claim for service 
connection for a back condition on the basis of new and 
material evidence.  The RO concluded that the newly submitted 
evidence still did not establish that the veteran incurred a 
chronic back disability in service.  In other words, what was 
still lacking was medical evidence of a nexus between the 
veteran's back condition and service.  

The veteran was notified of the May 2000 rating decision and 
of his appellate rights in a letter dated that same month, 
but did not seek appellate review within one year of 
notification.  Therefore, the May 2000 rating decision is 
final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
20.302, 20.1103.

In August 2003, the veteran attempted to reopen his claim for 
service connection for residuals of a back injury on the 
basis of new and material evidence.  Under VA law and 
regulations, if new and material evidence is presented or 
secured, the Secretary shall reopen and review the former 
disposition of that claim.  See 38 U.S.C.A. § 5108.  When 
reopening a claim, the Board performs a two-step analysis. 

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of the all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim for 
service connection for a back disability is evidence that has 
been added to the record since the final May 2000 rating 
decision.  Since that decision, several VA examination 
reports and numerous VA outpatient treatment records have 
been added to the claims file, none of which indicates that 
the veteran's back condition is related to service.  Thus, 
even if the Board were to reopen the case, the Board would 
find significant medical evidence in this case against the 
claim.

The records cited above are "new" in that they did not 
exist at the time of the May 2000 rating decision.  However, 
it is important for the veteran to understand that they are 
not material to the central issue in this case, i.e., whether 
his back condition is related to service.  Accordingly, the 
newly submitted evidence, by itself or in connection with 
evidence already in the file, does not relate to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156.

In addition to the newly submitted medical evidence, the 
Board has also considered the veteran's own lay statements in 
support of his claim, including testimony present as his 
February 2007 hearing.  However, the Board emphasizes that 
statements provided by the veteran are not material within 
the meaning of 38 C.F.R. § 3.156.  In Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

As a whole, the evidence received since the May 2000 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Therefore, the 
May 2000 rating decision remains final and the appeal is 
denied.

II.  New and Material Evidence to Reopen 
a Claim for Service Connection for a Left 
Foot Disorder

The veteran is seeking service connection for a left foot 
disorder.  However, the Board must again determine whether 
new and material evidence has been submitted since the 
unappealed May 2000 rating decision which found that new and 
material evidence had not been submitted to reopen that 
claim.  Barnett, 83 F.3d at 1383-84.  

The August 1971 rating decision discussed above also denied 
the veteran's original claim of entitlement to service 
connection for a left foot condition on the basis that foot 
problems were not found during the veteran's separation 
physical in September 1970 or during a VA examination in July 
1971.  The veteran was notified of that decision and of his 
appellate rights, but did not seek appellate review within 
one year of notification.  Therefore, the August 1971 rating 
decision is final.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.

In 1999, the veteran attempted to reopen his claim for 
service connection for a left foot disorder on the basis of 
new and material evidence.  In May 2000, however, the RO 
declined to reopen the veteran's claim for service connection 
for a left foot disorder (claimed as a boil of the left foot) 
on the basis of new and material evidence.  In declining to 
reopen the claim, the RO noted that none of the newly 
submitted evidence showed any findings related to the 
veteran's left foot.  

Since the veteran did not seek appellate review within one 
year of being notified of the May 2000 rating decision, it 
constitutes a final decision and is not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 7105(c); see 
also 38 C.F.R. §§ 20.302, 20.1103.

In August 2003, the veteran made another attempt to reopen 
his claim for service connection for a left foot disorder on 
the basis of new and material evidence.  The evidence that 
must be considered in determining whether there is a basis 
for reopening the veteran's claim for service connection for 
a left foot disorder is evidence that has been added to the 
record since the final May 2000 rating decision.  

The evidence submitted since the final May 2000 rating 
decision includes several VA examination reports as well as 
numerous VA treatment records.  Many of these records are 
"new" in that they did not exist at the time of the May 
2000 rating decision.  However, it is important for the 
veteran to again understand that none of these records is 
material to the central issue in this case, since there is 
still no evidence of a left foot disability.  Accordingly, 
the newly submitted evidence, by itself or in connection with 
evidence already in the file, does not relate to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156.

In short, the evidence received since the May 2000 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Unfortunately, 
lay statements provided by the veteran are not material 
within the meaning of 38 C.F.R. § 3.156.  See Moray, supra.   
Therefore, the May 2000 rating decision remains final and the 
appeal is denied.

III.  New and Material Evidence to Reopen a 
Claim for Service Connection for a Disability 
Involving the Right Side of the Body

The veteran is seeking service connection for a disability 
involving the right side of his body, to include the leg, 
arm, shoulder, and neck.  However, the Board must determine 
whether new and material evidence has been submitted since 
the unappealed May 2000 rating decision which denied service 
connection for a disability of the right side of the body, to 
include the leg, arm, shoulder, and neck.  See Barnett, 83 
F.3d at 1383-84.  

The May 2000 rating decision denied service connection for a 
disability of the right side of the body, to include the leg, 
arm, shoulder, and neck.  The evidence at that time included 
the veteran's service medical records, various VA and private 
treatment records, and several VA examination reports.  In 
particular, the service medical records made no reference to 
problems associated with the right side of the veteran's 
body, except for his right knee for which service connection 
has been established.  

Post-service medical records showed disabilities involving 
various joints on the right side of the veteran's body; 
however, these disabilities were identified many years after 
service and were not linked by competent medical evidence to 
service.  In this regard, X-rays performed 1999 showed 
radiographic evidence of degenerative joint disease in the 
right shoulder and elbow, minimal degenerative changes at C5-
6, and impingement of the right shoulder.  In addition, EMG 
testing in December 1996 also revealed mild predominant 
axonal degeneration type sensory polyneuropathy involving the 
upper and lower extremities possibly due to a history of 
alcohol dependency.  However, none of these records 
attributed these findings to the veteran's period of active 
service.  

Thus, in May 2000, the RO denied service connection for a 
disability involving the right side of the body, to include 
the leg, arm, shoulder, and neck, on the basis that no such 
disability was incurred in service.  The May 2000 rating 
decision is final since the veteran did not seek appellate 
review within one year of notification.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

After the veteran attempted to reopen his claim in August 
2003, additional VA treatment records and examination reports 
have been submitted.  Unfortunately, none of these records 
includes a medical opinion that the veteran has a disability 
involving the right side of his body, to include the leg, 
arm, shoulder, and neck, as a result of service.  As such, 
the newly submitted evidence, by itself or in connection with 
evidence already in the file, does not relate to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156.

In conclusion, the Board finds that the evidence received 
since the May 2000 rating decision, when viewed either alone 
or in light of all of the evidence of record, is not new and 
material.  Therefore, the May 2000 rating decision remains 
final and the appeal is denied.

IV.  New and Material Evidence to Reopen 
a Claim for Service Connection for Post-
Traumatic Stress Disorder

Although the veteran is seeking service connection for an 
PTSD, the Board must first determine whether new and material 
evidence has been submitted since an unappealed July 1999 
rating decision denied that claim.  See Barnett, 83 F.3d at 
1383-84.  

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R.  § 3.304(f) 
(2006).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If VA determines 
that the veteran engaged in combat with the enemy and that 
his alleged stressor is combat related, then the veteran's 
lay testimony or statements are accepted as conclusive 
evidence of the occurrence of the claimed stressor, and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence to corroborate the veteran's testimony or 
statements.  See Moreau, 9 Vet. App. at 394-95.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran need not corroborate his actual physical proximity 
to (or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.

In this case, the RO issued a rating decision in September 
1981 in which it denied service connection for delayed stress 
neurosis as secondary to Agent Orange exposure.  The RO 
explained that there was no evidence of a psychiatric 
disorder until January 1974, at which time a VA examination 
report listed a diagnosis of anxiety neurosis.  However, that 
decision did not adjudicate the issue of entitlement to 
service connection for PTSD.  The September 1981 rating 
decision, therefore, does not constitute a final decision 
with respect to the issue of entitlement to service 
connection for PTSD, since this is a new diagnosis. 

In March 1995, the veteran submitted a statement indicating 
that he wished to reopen his claim for service connection for 
a nervous condition, to include PTSD, because medical records 
submitted since the September 1981 rating decision revealed 
that he had been diagnosed with PTSD.  Instead of 
adjudicating this claim on the merits, however, the RO issued 
a rating decision in May 1996 in which it found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for PTSD.  The RO 
based its decision on the fact that there was no evidence 
that the veteran had ever been involved in combat and that 
there was no verified in-service stressor to support the 
diagnosis of PTSD.  That decision became final after the 
veteran failed to seek appellate review within one year of 
being notified of that decision.  See 38 U.S.C.A. § 7105(c); 
see also 38 C.F.R. §§ 20.302, 20.1103.

Thereafter, the veteran filed another claim seeking service 
connection for PTSD.  In a July 1999 rating decision, the RO 
denied service connection for PTSD on the merits based on the 
fact that there was still no evidence of a verified in-
service stressor to support the diagnosis of PTSD.  The 
veteran was notified of the July 1999 rating decision and of 
his appellate rights in a letter dated in August 1999; 
however, the veteran did not seek appellate review within one 
year of notification.  Therefore, the July 1999 rating 
decision is final and not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.  

In August 2003, the veteran attempted to reopen his claim for 
service connection for PTSD.  The evidence that must be 
considered in determining whether there is a basis for 
reopening the veteran's claim is evidence that has been added 
to the record since the final July 1999 rating decision. 
Since that decision, the veteran has submitted numerous 
medical records showing treatment for various psychiatric 
disorders, including PTSD.  However, the veteran still has 
not submitted any evidence of a verified in-service stressor 
to support the diagnosis of PTSD. 

The verified in-service stressor was the basis of the prior 
denial.  Unfortunately, none of the evidence submitted by the 
veteran since the prior denial verifies the alleged in-
service stressor. 

It is important for the veteran to understand that treatment 
for an anxiety disorder, to include PTSD, does not provide a 
basis to reopen his claim.  Thus, although the medical 
records are "new," in that they did not exist or were not 
associated with the claims file at the time of the July 1999 
rating decision, they are not material to the central issue 
in this case, i.e., whether an in-service stressor actually 
occurred to support the diagnosis of PTSD.  Accordingly, the 
newly submitted evidence, by itself or in connection with 
evidence already in the file, does not relate to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156.

Once again, the critical issue in this case is stressor 
verification concerning his diagnosis of PTSD.  
Unfortunately, the veteran has supplied no new and material 
evidence regarding this issue.  Treatment for PTSD does not 
provide a basis to reopen this clam as the veteran had been 
diagnosed with PTSD prior to July 1999.  In other words, new 
diagnoses of PTSD do not provide a basis to confirm the 
veteran's alleged stressors while on active duty.  Therefore, 
in the absence of new and material evidence, the July 1999 
rating decision remains final and the appeal is denied.

V.  Increased Rating for Residuals of a Right Knee Injury

The record shows that the veteran developed arthritis in his 
right knee as a result of a parachute injury while on active 
duty.  After service, the RO granted service connection and 
eventually assigned a 10 percent disability rating for 
residuals of a right knee injury.  In August 2003, the 
veteran filed a claim for increased compensation benefits.  

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Traumatic arthritis of the knee is rated pursuant to 
Diagnostic Code (DC) 5010.  This Diagnostic Code provides 
that traumatic arthritis, substantiated by X-ray findings, is 
to be evaluated under DC 5003 for degenerative arthritis, 
which in turn provides that such disability will be rated on 
the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, DCs 5003, 5010.

Limitation of flexion of the knee is rated in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5261.

The Board notes that VA regulations define normal range of 
motion for the leg as zero degrees of extension and 140 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against a disability rating in excess of 10 percent for 
the veteran's right knee disability.  A VA examination report 
dated in February 2004 is the only report in which motion of 
the veteran's right knee was documented in degrees.  This 
report notes that his right knee demonstrated zero degrees of 
extension and 135 degrees of flexion.  

These findings do not even meet the criteria for a 
compensable rating under DC 5260 or DC 5261.  However, it 
appears that the RO assigned a 10 percent rating based on the 
veteran's complaints of pain.  Thus, the Board finds no basis 
to assign a disability rating in excess of 10 percent for 
this disability under the range-of-motion criteria or pain, 
which was clearly considered by the RO when it assigned a 10 
percent disability rating.  

The Board notes that the post-service medical record, as a 
whole, is found to support the findings of the VA 
examination, providing no basis to obtain another examination 
report. 

In reaching this decision, the Board also notes that separate 
ratings are not warranted under DC 5260 and DC 5261, since 
his right knee has full extension of zero degrees.  See 
VAOPGCPREC 9-2004 (September 17, 2004).  

The Board finds that a disability rating in excess of 10 
percent is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  Since the 10 percent rating has been assigned based 
solely on the veteran's complaints of pain, a higher rating 
is not appropriate under these provisions.  In any event, the 
February 2004 VA examination report notes that the veteran's 
station and gait were normal and that there was only mild 
pain with motion of the right knee.  As such, a disability 
rating in excess of 10 percent is not warranted under 38 
C.F.R. §§ 4.40, 4.45, 4.59.

The Board also finds that a separate rating is not warranted 
for the veteran's right knee disability on the basis of 
subluxation or lateral instability.  The Board notes that 
where a veteran has a knee disability involving instability 
and arthritis, separate ratings may be assigned under DC 5003 
and DC 5257.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  
Under DC 5257, slight impairment of the knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation; moderate impairment of the knee warrants 
a 20 percent evaluation; and severe impairment of the knee 
warrants a 30 percent evaluation.  See 38 C.F.R. § 4.71a, DC 
5257 (2006).

The veteran testified at his February 2007 Board hearing that 
his right knee is unstable and gives out on regular basis.  
However, the February 2004 VA examination report notes that 
the veteran's right knee was stable to medial and lateral as 
well as anterior and posterior testing, providing highly 
probative medical evidence against such a finding.  The 
veteran was also observed to ambulate without aids or 
assistance.  The Board also reviewed numerous VA outpatient 
treatment records dated from 2002 to 2006, none of which 
documents instability of the veteran's right knee joint, 
providing more evidence against this claim.   

In light of these findings, the Board places greater 
probative value on the objective medical evidence, which 
shows a stable right knee joint, than the veteran's own lay 
statements.  See Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991) (determining the credibility of evidence is a function 
for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992) (VA decision makers have the responsibility to assess 
the credibility of evidence and determine the degree of 
weight to give the evidence).  In short, the medical evidence 
provides highly probative evidence against the veteran's 
claim for a separation rating based on subluxation or lateral 
instability of the right knee.

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for the veteran's residuals of a right knee injury.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b).  Hence, 
the appeal is denied.

VI.  Increased Rating for Migraine Headaches

In August 1971, the RO issued a rating decision in which it 
granted service connection and assigned a 10 percent rating 
for vascular-type headaches.  In a rating decision dated in 
July 1999, the RO recharacterized the veteran's headaches as 
migraine headaches and granted an increased rating to 30 
percent, effective August 1996.   

In August 2003, the veteran filed a claim for increased 
compensation benefits.  After a VA compensation examination 
in February 2004 revealed that newly prescribed medication 
decreased the severity of the veteran's headaches to where he 
no longer experienced prostrating attacks, the RO issued a 
rating decision in September 2004 in which it denied a 
disability rating in excess of 30 percent for migraine 
headaches.  

Another VA examination dated in February 2006 also indicated 
that the veteran no longer experienced prostrating attacks 
due headaches.  As a result, the RO issued a supplemental 
statement of the case in April 2006 in which it proposed to 
reduce the 30 percent rating to 10 percent.  In a letter 
dated in June 2006, the veteran was notified that he had a 
right to a personal hearing and could submit additional 
evidence in support of his claim.  The RO therefore complied 
with the provisions of 38 C.F.R. § 3.105(e).  

A rating decision dated in August 2006 effectuated the 
reduction to 10 percent, effective November 1, 2006.  
Therefore, the Board must decide two issues on appeal: (1) 
whether the veteran's disability involving migraine headaches 
was properly reduced from 30 percent to 10 percent, effective 
November 1, 2006; and (2) entitlement to a disability rating 
in excess of 30 percent for migraine headaches prior to 
November 1, 2006.  

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 
Vet. App. 413, 420 (1993), the Court has interpreted the 
provisions of 38 C.F.R. § 4.13 to require that in any rating 
reduction case it must be ascertained, based upon a review of 
the entire recorded history of the disorder, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 
and 4.10 provide that in any rating reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but also that improvement in a disability 
actually reflects improvement in the veteran's ability to 
function under the ordinary conditions of life and work.

The provisions of 38 C.F.R. § 3.344 also establish that there 
must be improvement before an evaluation is reduced.  Where a 
rating has been in effect for greater than five years, as in 
this case, it is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a)(c).  The burden of 
proof is on VA to establish that a reduction is warranted by 
a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. 
App. 320 (1995).

In Kitchens, 7 Vet. App. at 324, the Court stated "[i]n 
order for the VA to reduce certain service-connected 
disability ratings, the requirements of 38 C.F.R.               
§ 3.344(a) and (b) must be satisfied."  This regulation 
requires that only evidence of sustained material improvement 
under the ordinary conditions of life, as shown by full and 
complete examinations, can justify a reduction; these 
provisions prohibit a reduction on the basis of a single 
examination.  See Brown, 5 Vet. App. at 417-18.  

Migraine headaches are evaluated under DC 8100.  Under this 
provision, a 10 percent rating is assigned for migraine 
headaches which are characterized by prostrating attacks 
averaging one in two months over the last several months.  A 
30 percent rating is assigned for migraine headaches with 
characteristic prostrating attacks occurring on average once 
a month over the last several months.  Lastly, a 50 percent 
rating may be assigned for migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  See 38 C.F.R. 
§ 4.124a, DC 8100.  

After carefully reviewing the record, the Board finds that 
the clear preponderance of the evidence supports the 
reduction from 30 percent to 10 percent for the veteran's 
migraine headaches.  In particular, two VA examination 
reports provide highly probative evidence in support of the 
reduction, since each indicates that the veteran's headaches 
have improved to where he no longer experiences prostrating 
attacks.  

First, the Board notes that the July 1999 rating decision 
which granted the 30 percent disability rating for the 
veteran's migraine headaches was largely based on a VA 
examination report dated in November 1998.  This report notes 
the veteran's complaints of headaches that would occur 
approximately four and six times a month, which were 
described as severe and incapacitating.  In other words, the 
veteran's migraine headaches resulted in prostrating attacks.  

In this regard, "prostration" is defined as "utter 
physical exhaustion or helplessness."  Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080.  Thus, at that time, the veteran's migraine 
headaches met the criteria for a 30 percent disability rating 
under DC 8100.  

During two recent VA examinations, however, the veteran 
reported that medication prescribed in 2001 had decreased the 
severity of his headaches to where he no longer experienced 
prostrating attacks.  When examined in February 2004, the 
veteran reported that the frequency and duration of his 
headaches had not changed over the years but that he suffered 
only one prostrating attack last year.  The examiner thus 
concluded that the veteran had "non-prostrating, post-
concussion headaches of the migrainous type."  (Emphasis 
added).  When examined in February 2006, the veteran reported 
that his headaches had become distinctly less severe since 
2001 when he started taking Nortriptyline.  Indeed, the 
examiner changed the diagnosis from migraine headaches to 
merely tension headaches, providing more evidence against 
this claim. 

In short, these examination reports, which appear full and 
complete, clearly show evidence of sustained material 
improvement in the veteran's headaches under the ordinary 
conditions of life.  Since the veteran no longer experiences 
regular prostrating attacks, as specifically required for a 
30 percent rating under DC 8100, these examination reports 
provide highly probative evidence against the claim for 
restoration of the 30 percent rating.  

The Board also reviewed VA outpatient treatment records dated 
from 2003 to 2006, several of which show treatment for the 
veteran's migraine headaches.  However, none of these records 
makes any reference to prostrating attacks.  Indeed, the 
Board also notes that the veteran never described prostrating 
attacks during his hearing held in February 2007, thereby 
providing further evidence against the claim for restoration.  
Thus, the preponderance of the evidence supports the 
reduction from 30 percent to 10 percent for the veteran's 
migraine headaches.  

For these reasons, the Board also finds that the 
preponderance of the evidence is against a disability rating 
in excess of 30 percent for his migraine headaches for the 
period prior to November 1, 2006.  The Board emphasizes that 
since the veteran was started on Nortriptyline in 2001, it 
appears that his migraine headaches have significantly 
decreased in severity to where he rarely, if ever, 
experiences prostrating attacks.  Since prostrating attacks 
are required for the next higher rating of 50 percent, there 
is simply no basis to assign a disability rating in excess of 
30 percent for the veteran's migraine headaches for the 
entire period prior to November 1, 2006. 

In conclusion, the Board finds that the preponderance of the 
evidence is against restoring the prior 30 percent rating for 
the veteran's migraine headaches that was in effect prior to 
November 1, 2006, and that the preponderance of the evidence 
is against a disability rating in excess of 30 percent prior 
to November 1, 2006, and against a disability rating in 
excess of 10 percent since November 1, 2006.  Accordingly, 
the appeal is denied.

VII.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO: (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested that he provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

With respect to the rating reduction from 30 percent to 10 
percent for migraine headaches, the Board reiterates that the 
procedural framework and safeguards set forth in 38 C.F.R. § 
3.105(e) governing rating reductions were explained to 
veteran in adequate detail in a June 2006 letter prior to the 
rating reduction in August 2006, and he was provided 
sufficient opportunity to present additional argument and 
evidence in opposition to the reduction.  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

With respect to the issues of whether new and material 
evidence has been submitted to reopen claims for service 
connection for a back disability, a left foot disorder, a 
disability involving the right side of the body, and PTSD, 
the Board finds that the RO has complied with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), in which the Court held 
that, in addition to notifying the veteran of evidence and 
information necessary to prove his underlying claim, the 
claimant must also be notified of the evidence and 
information necessary to reopen his claim for service on the 
basis of new and material evidence.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, and his hearing testimony, the veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case; and (2) in this case, based on the 
veteran's contentions and the communications provided to the 
veteran by the VA over the course of this appeal, he is found 
to be reasonably expected to understand from the notices 
provided what was needed.  See Sanders v. Nicholson, (Fed. 
Cir. May 16, 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records identified by the veteran and his 
representative.  In addition, the veteran was afforded two VA 
examinations to determine the severity of his headaches and 
one VA examination to determine the severity of his right 
knee disability.  Based a review of the record, the Board 
finds that these examinations appear adequate for rating 
purposes, as they report findings addressed in the applicable 
rating criteria.

With respect to the issues of whether new and material 
evidence has been submitted to reopen claims for service 
connection for a back disability, a foot disorder, a 
disability involving the right side of the body, and PTSD, 
the VCAA appears to have left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of the claim.  See 38 U.S.C.A. § 
5103A(f); see also Paralyzed Veterans of America, 345 F.3d 
1334 (Fed. Cir. 2003).  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.
ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for residuals of 
a back injury, the appeal is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a left foot 
disorder, the appeal is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a disability 
involving the right side of the body, the appeal is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder, the appeal is denied.

A disability rating in excess of 10 percent for residuals of 
a right knee injury is denied.  

The veteran's disability due to migraine headaches was 
properly reduced from 30 percent to 10 percent, effective 
November 1, 2006.

A disability rating in excess of 30 percent for migraine 
headaches prior to November 1, 2006, is denied. 


REMAND

The Board finds that additional development is needed before 
it can adjudicate the issue of entitlement to a disability 
rating in excess of 20 percent for status post 
hemigastrectomy and vagotomy for duodenal ulcers.  

The Board notes that postgastrectomy syndromes are rated 
under DC 7308.  Under this code provision, a 60 percent 
rating is warranted for severe postgastrectomy syndrome 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  38 C.F.R. § 4.114, DC 7308 
(2006).

A 40 percent rating is warranted when the postgastrectomy 
syndrome is moderate in degree, with less frequent episodes 
of epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  A 20 
percent rating is assigned when postgastrectomy syndrome is 
mild in degree, with infrequent episodes of epigastric 
distress with characteristic mild circulatory symptoms or 
continuous mild manifestations.  Id.  

The Board finds that a VA examination is needed to assess the 
severity of the veteran's service-connected status post 
hemigastrectomy and vagotomy for duodenal ulcers.  The Board 
notes that the veteran underwent a VA examination in February 
2004 to evaluate the severity of this disability.  Since that 
examination, however, the veteran has received significant 
treatment for severe gastrointestinal symptoms.  It is 
unclear, however, whether these symptoms are due to his 
service-connected status post hemigastrectomy and vagotomy 
for duodenal ulcers as opposed to his nonservice-connected 
pancreatitis.  

Thus, the veteran should be afforded an appropriate VA 
examination to determine the nature and severity of his 
service-connected status post hemigastrectomy and vagotomy 
for duodenal ulcers.  In doing so, the examiner should 
attempt to distinguish the symptoms associated with this 
service-connected disability as opposed to his nonservice-
connected pancreatitis.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159; see also Massey v. Brown, 7 Vet. App. 204 
(1994) (an examination must provide sufficient information to 
rate the disability in accordance with the applicable rating 
criteria).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA examination to determine the 
nature and severity of his service-
connected status post hemigastrectomy and 
vagotomy for duodenal ulcers.  All 
necessary studies and tests should be 
conducted.  The veteran's claims file 
should be made available to the examiner 
for review.  Following completion of the 
examination, the examiner should offer an 
opinion as to the following: 

(a) whether the veteran's disability due 
to his service-connected status post 
hemigastrectomy and vagotomy for duodenal 
ulcers is manifested by episodes of 
epigastric disorders with characteristic 
mild circulatory symptoms after meals but 
with diarrhea and weight loss, or 

(b) whether this disorder is manifested 
by nausea, sweating, circulatory 
disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  

In doing so, the examiner should attempt 
to distinguish the symptoms associated 
with the veteran's service-connected 
status post hemigastrectomy and vagotomy 
for duodenal ulcers as opposed to his 
nonservice-connected pancreatitis.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

2.  When the development requested has 
been completed, the RO should 
readjudicate the issue of entitlement to 
a disability rating in excess of 20 
percent for status post hemigastrectomy 
and vagotomy for duodenal ulcers.  If the 
benefit sought is not granted in full, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


